DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 9, and 11 have been amended; claim 20 has been added. Claims 1-20 are pending and considered in the present Office action.

In view of the amendments, the 103 rejections are withdrawn. However, upon further consideration a new ground of rejection (and objection) is necessitated by amendment. 

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 - Examiner suggests “a structure of the active area portion” instead of “another structure of the active area portion” in line 11 of claim 1 because this is the first mention of a “structure” of the active area portion, hence “another” is not appropriate with respect to the active area portion. Similarly, Examiner suggest “an outer circumference of the active area portion” instead of “another outer circumference of the active area portion” in the last line of claim 1 because this is the first mention of an outer circumference with respect to the active area, hence “another” is not appropriate.

Claim 20 - Examiner suggest “an outer periphery of the active area portion” instead of “another outer periphery of the active area portion” in the last line of claim 29 because this is the first mention of an outer periphery with respect to the active area, hence “another” is not appropriate.
Claims 2, and 4-19 depend from the objected claims, thus are also objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

 With respect to claim 4, Fig. 5 shows, at best, the active area portion 20 extends between two portions of the gasket 60, and does not show the active area portion 20 extending from the gasket 60 (located between the first water vapor transfer membrane 12 and the active area portion 20) to proximate an and of the first bipolar plate; hence claim 4 is considered new matter. Since the gasket 60 encircles the entire circumference of the active area portion 20, such that the active area portion 20 extends between the two portions of the gasket 60, it is unclear how the active area portion 20 can extend to an end of the first bipolar plate, or where this “end” is located to achieve the claimed feature. Examiner interprets the claims such that the active area portion extends between the two portions of the gasket. Claim 13 has the same issue as claim 4 and is interpreted the same way as claim 4.
With respect to claim 12, Fig. 5 shows the first water vapor transfer membrane 12 proximate a first MEA end 28 (both on the right) and a second water vapor transfer membrane proximate 12 proximate a second MEA end 30 (both on the left), the active area portion 20 defined between the first water vapor transfer membrane 12 (on right) and the second water vapor transfer membrane 12 (on left), or the first MEA end (on the right) and the second MEA end (on the left). It is unclear how the active area portion 20 is defined between second water vapor transfer membrane (12, on the left) and a second MEA end (on the left); hence, the features of claim 12 are considered new 
Claims 15, 16, and 19 depend from a rejected claim, thus also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon et al. (US 2011/0053037) in view of Hickmann et al. (US 2015/0228987), hereinafter MacKinnon, and Hickmann. MacKinnon is of record.
Note: The claim requires “a structure of the first water vapor transfer membrane is disconnected from another structure of the active area portion”.  This “disconnection” can be seen in the front view of Fig. 5 (second embodiment), where a structure of the first water vapor transfer membrane 12 is disconnected from the active area portion 20 in the front view by gasket 60. Examiner assumes the “disconnected” recitation is satisfied as observed from the front view in the prior art.
Regarding Claims 1-3 and 20, MacKinnon teaches a fuel cell comprising: 
a first bipolar plate 20; 
a second bipolar plate 22; 
a membrane electrode assembly (i.e., 12, 14, 16, 28, 30) disposed between the first bipolar plate and the second bipolar plate (20, 22), the membrane electrode assembly having an active area portion 36 configured to generate electricity and provide 
a first water vapor transfer membrane (34) disposed between the first bipolar plate and the second bipolar plate (20, 22), the first water vapor transfer membrane being configured to transfer moisture;
a second water vapor transfer membrane (32) disposed between the first bipolar plate and the second bipolar plate (20, 22), the second water vapor transfer membrane being configured to transfer additional moisture.
With respect to claims 1, 3 and 20, MacKinnon does not teach a gasket, hence any claimed features associated therewith (lines 12-15 of claim 1, lines 7-8 of claim 3); further, MacKinnon does not teach a structure of the first water vapor transfer membrane is disconnected from a structure of the active area portion (lines 10-11) or a structure of the second water vapor transfer membrane is disconnected from the structure of the active area portion (lines 4-7 of claim 3). However, Hickmann teaches a membrane electrode assembly 20 (i.e., MEA 20 includes membrane 22 disposed between two electrode (anode or cathode), not illustrated, and gas diffusion layers 24 abutting membrane 22 together with the electrodes). The electrodes and gas diffusion layers 24 are limited to a chemically active region 32, while membrane 22 of MEA 20 extends planarly through the chemical active region 32 and merges seamlessly with an edge region of the MEA 20. Further, Hickmann teaches a gasket 30 located at the edge region of the membrane electrode assembly 20 (labelled circumferential edge of MEA 


    PNG
    media_image1.png
    879
    1359
    media_image1.png
    Greyscale

 
Hickmann teaches a portion of the membrane 22 of MEA 20 (i.e., membrane between gaskets “A” and “B”) is disconnected from active area portion 32 via the gasket (“B”), see e.g., Fig. 2. Incorporating a gasket (as taught by Hickman) at the circumferential edge (32, 34) of the membrane electrode assembly of MacKinnon teaches the gasket encircles the active area portion 36, a structure of the first water 
Hickmann teaches the gasket (“B”) is disposed between and disconnectedly separating the active area portion 32 of the membrane electrode assembly 20 and a portion of the circumferential edge of MEA 20 (between “A” and “B”); the gasket (“A”) encircles an outer circumference of a portion of the membrane 22 (i.e., portion between “A” and “B” and the gasket (“B”) encircles an outer circumference of the active area portion 32. Incorporating a gasket (as taught by Hickman) at the circumferential edge (32, 34) of the membrane electrode assembly of MacKinnon teaches the gasket (“A”) encircles an outer circumference of the first water vapor transfer membrane 34 and the second water vapor transfer membrane 32 (i.e., portions of the membrane between “A” and “B”) and the gasket (“B”) encircles an outer circumference of the active area portion 36.
The modification of MacKinnon with Hickmann teaches the gasket is configured as an intervening barrier between the active area portion (36) of the membrane electrode assembly and the first water vapor transfer membrane (34), wherein the gasket encloses an outer periphery of the first water vapor transfer membrane, and the gasket encloses an outer periphery of the active area portion.

Regarding Claim 4, the modification of MacKinnon with Hickmann, as described in the rejection of claims 1-3 teaches the active area portion (32) extends between the two portions of the gasket, see e.g., Fig 2 of Hickmann. See the 112 rejection of this claim for more details.
Regarding Claim 5, MacKinnon teaches the input stream of hydrogen (42) enters the fuel cell proximate to the second MEA end of the membrane electrode assembly, and an input airstream (40) containing oxygen enters the fuel cell proximate to the first MEA end of the membrane electrode assembly while a first water stream passes through water vapor transfer region 34 proximate to the first MEA end and a second water stream passes through the water vapor transfer region 32 proximate to the second MEA end (labelled in annotated Fig. 1 below).

    PNG
    media_image2.png
    776
    1558
    media_image2.png
    Greyscale

Regarding Claim 8, MacKinnon teaches the water vapor transfer portion 34 disposed at the first MEA end is configured to transfer moisture from a primary stream (42 to hydrogen outlet) to the input stream of charged air (40) provided to the fuel cell proximate to the first MEA end, see annotated Fig. 1.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon, and Hickmann, in view of Noh et al. (US 2008/0318093), hereinafter Noh. Noh is of record.
Regarding Claim 6, MacKinnon teaches the anode inlet (42) is proximate the second MEA end, but does not teach an anode loop for sending the water byproduct from an anode side of the fuel cell back to a anode inlet (42). However, Noh teaches an anode loop 17 of the fuel cell 100 is configured to send anode byproduct from an anode . 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon, and Hickmann, in view of Breault et al. (US 2005/0003252), hereinafter Breault. Breault is of record.
Regarding Claims 6 and 7, MacKinnon teaches the anode inlet (42) is proximate the second MEA end, but does not teach an anode loop for sending the water byproduct from an anode side of the fuel cell back to a anode inlet (42). MacKinnon teaches the cathode inlet (40) is proximate the first MEA end, but does not teach a cathode loop for sending the water byproduct from a cathode side of the fuel cell back to a cathode inlet (40). However, Breault teaches an anode loop of the fuel cell 100 is configured to send anode byproduct from an anode side of the fuel cell back to a anode inlet, see e.g., Fig. para. [0017]. Similarly, Breault teaches a cathode loop of the fuel cell is configured to send the water byproduct from a cathode side of the fuel cell back to a cathode inlet of the fuel cell.
. 

Claims 9-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon et al. (US 2011/0053037) in view of Hickmann et al. (US 2015/0228987) and Cartwright et al. (US 2013/0260185), hereinafter MacKinnon, Hickmann, and Cartwright. MacKinnon and Cartwright are of record. 
Regarding Claims 9-11, the features of claims 9-11 are substantially identical to the features recited in claims 1-3 with the exception of additional features in lines 1-5 of claim 9 which requires a first end plate, a second end plate, and a plurality of fuel cells disposed therebetween. The features of claims 9-11 which overlap with claims 1-3 are rejected above over MacKinnon in view of Hickmann, see the rejection of claim 1-3 for more details. The additional features in lines 1-5 of claim 9 are addressed below. 

Regarding Claim 12, under the rejection of claim 5 is annotated Fig. 1 of MacKinnon. The second water vapor transfer membrane 32 is disposed proximate to a second MEA end. Further, the active area portion 36 is disposed between the second MEA end and the first MEA end. See the 112 rejection for Examiner’s interpretation of the claim. 
Regarding Claim 13, the modification of MacKinnon with Hickmann, as described in the rejection of claims 1-3, teaches the active area portion (32) extends between the two portions of the gasket, see e.g., Fig 2 of Hickmann. See the 112 rejection of this claim for Examiner’s interpretation of the claim.
Regarding Claim 14, the modification of MacKinnon with Hickmann, as described in the rejection of claims 1-3, teaches, on the right side of Fig. 1 of MacKinnon, gasket (“B”) disposed between the first water vapor transfer membrane 34 (portion of membrane between “A” and “B”) and the active area portion (36), and, on the left side of Fig. 1 of MacKinnon, gasket (“B”) is disposed between the second water vapor transfer membrane 32 (portion of membrane between “A” and “B”, see Fig. 2 of Hickmann) and the active area portion (36). As such, the active area portion 36 extends between the gasket “B” disposed on the right side (near the first water transfer membrane 34) and gasket “B” disposed on the left side (near the second water transfer membrane 32).
Regarding Claim 15, MacKinnon teaches the input stream of hydrogen (42) enters the fuel cell proximate to a second MEA end, and an input airstream (40) containing oxygen enters the fuel cell proximate to a first MEA end while a first water stream passes through water vapor transfer region 34 proximate to the first MEA end and a second water stream passes through the water vapor transfer region 32 proximate to the second MEA end (labelled in annotated Fig. 1 under the rejection of claim 5).
Regarding Claim 18, MacKinnon teaches the water vapor transfer portion 34 disposed at the first MEA end is configured to transfer moisture from a moisture rich primary stream (i.e., 42 to the hydrogen outlet) to a secondary stream (40) provided to the fuel cell proximate to the first MEA end, see annotated Fig. 1 under the rejection of claim 5.
Regarding Claim 19, MacKinnon teaches the water vapor portion 34 is configured to transfer moisture from a moisture rich primary stream (i.e., 42 to the hydrogen outlet) to a secondary stream (40) provided to the fuel cell proximate to the first MEA end, while the water vapor portion 32 is configured to transfer moisture from a moisture rich primary stream (i.e., 40 to the oxygen outlet) to a secondary stream (42) provided to the fuel cell proximate to the second MEA end.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKinnon, Hickmann, and Cartwright, in view of Breault et al. (US 2005/0003252), hereinafter Breault. Breault is of record.
Regarding Claims 16 and 17, MacKinnon teaches the anode inlet (42) is proximate the second MEA end, but does not teach an anode loop for sending the water byproduct from an anode side of the fuel cell back to a anode inlet (42). MacKinnon teaches the cathode inlet (40) is proximate the first MEA end, but does not teach a cathode loop for sending the water byproduct from a cathode side of the fuel cell back to a cathode inlet (40). However, Breault teaches an anode loop of the fuel cell 100 is configured to send anode byproduct from an anode side of the fuel cell back to a anode inlet, see e.g., Fig. para. [0017]. Similarly, Breault teaches a cathode loop of the fuel cell is configured to send the water byproduct from a cathode side of the fuel cell back to a cathode inlet of the fuel cell.
The modification of MacKinnon with Breault teaches the anode loop is configured to send the water byproduct from an anode side of the fuel cell to an anode inlet of the fuel cell proximate to the second MEA end (since the anode inlet of MacKinnon is . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729